Exhibit 99.1 For Immediate Release For Further Information Contact: Wednesday, March 16, 2011 Robert E. Phaneuf Vice President - Corporate Development (918) 632-0680 RAM ENERGY RESOURCES REPORTS FOURTH QUARTER AND YEAR- END 2010 RESULTS Tulsa, Oklahoma – RAM Energy Resources, Inc. (Nasdaq: RAME) today announced fourth quarter and year ended December 31, 2010 earnings and financial results. 2010 Highlights • Debt reduced to $196.7 million from $250 million at mid-year • $51.7 million (before closing adjustments) of non-core property sales with proceeds used to reduce debt • Free cash flow was $32.6 million, or $0.42 per share, fully funding the capital budget and a reduction in long term debt • G&A expenses dropped nearly $2.0 million to $14.8 million “In mid-year it became clear that a bold step was required and accordingly we adopted a program to review strategic alternatives aimed at increasing shareholder value.We sold non-core, largely natural gas producing assets and substantially reduced our debt.These actions paved the way for a refinancing of our debt, completed in March 2011.This refinancing extended the maturity of our outstanding debt, substantially improved our financial flexibility and reduced our anticipated interest expense.We are thus well positioned to take advantage of growth opportunities in our major oil producing fields and in our Osage Mississippi oil concession,” said Larry Lee, Chairman and CEO. Financial Results for the 2010 Year Revenues and Production Oil and natural gas sales for the year totaled $111.0 million, up 13% from $98.2 million in 2009. The average price of each of RAM’s hydrocarbon products were up across the board with the average price per BOE up 33% for the year.The average price realized for oil rose 32%, the price for natural gas liquids (NGLs) increased 43% and the price received for natural gas was higher by 21%.Total production for the year was 2.2 million BOE.This 15% decrease from the prior year was principally a function of the company’s reduction of planned capital expenditures which resulted in natural production declines not being offset by increased drilling.Weather interruptions early in the year and delays in bringing production online in South Texas, where competition for fracturing and stimulation crews and equipment was intense, also contributed to the overall decline.However, the positive impact of the rise in hydrocarbon prices more than offset the negative impact from lower production volumes. 1 Costs and Expenses Due to cost saving measures implemented during the year, production expense decreased by 10% to $33.9 million.General and administrative expenses declined 11% to $14.8 million, primarily due to lower professional fees and employee costs.Production taxes rose 14% to $6.1 million, primarily as a result of higher hydrocarbon prices during the year.Interest expense increased 22% to $22.7 million, the product of higher effective interest rates for the entirety of 2010 compared with substantially lower interest rates during the first half of the 2009 year prior to RAM amending its credit facility. RAM reported net income of $2.4 million, or $0.03 per share, for the 2010 year compared to a net loss of $58.4 million, or $0.75 a share, in 2009. Modified EBITDA for the 2010 year was $51.0 million, 13% below the $58.3 million in 2009. Similarly, free cash flow was $32.6 million, or $0.42 per share, for the 2010 year compared to $44.6 million, or $0.57 per share, for 2009. Fourth Quarter 2010 Financial Results Oil and natural gas sales for the quarter totaled $27.5 million compared to $29.7 million in the year-ago quarter.A 10% higher average price per BOE of $54.37, driven by a 13% higher average price for oil and a 15% higher average price for NGLs, compared favorably to the average price per BOE of $49.22 in the fourth quarter of 2009.The higher average price per BOE in the fourth quarter 2010 largely offset the 16% decline in production to 505,000 BOE. Production taxes fell 32% to $1.5 million as a result of lower production more than offsetting the impact of higher average prices for oil and NGLs in the 2010 quarter compared to the year-ago quarter.Production expenses rose 3% to $8.7 million compared to the same period in 2009.Interest expense decreased 5% to $5.5 million compared to $5.8 million in the fourth quarter of last year, principally a result of lower outstanding borrowings resulting from debt reduction associated with asset sales and a lower blended interest rate. For the fourth quarter ended December 31, 2010, RAM recorded a loss of $4.3 million, or $0.05 per share, compared to a loss of $12.6 million, or $0.16 per share, in the year ago quarter.The current year fourth quarter included $2.4 million in realized derivative losses which primarily reflect the risk-adjustment modification of the company’s hedge portfolio after the $51.7 million gross proceeds from the sale of non-core properties in December. Modified EBITDA (a non-GAAP measure) was $10.8 million for the fourth quarter, compared with $15.1 million in last year’s quarter.Similarly, free cash flow (a non-GAAP measure) was $6.6 million, or $0.08 per share, for this year’s fourth quarter compared to $10.8 million, or $0.14 per share, in last year’s fourth quarter. 2 RAM to Webcast Conference Call to Review Fourth Quarter and Year-End 2010 Results The company’s teleconference call to review fourth quarter and year-end 2010 results will be broadcast live on a listen-only basis over the internet on Wednesday, March 16, at 10:00 a.m. Central Daylight Time.Interested parties may access the webcast by visiting the RAM Energy Resources, Inc. website at www.ramenergy.com.The teleconference may be accessed by dialing (866)202-4367 (domestic) or (617)213-8845 (international) and providing the call pass code “21516029” to the operator.An audio replay will be available until March 23, 2011 by dialing (888)286-8010 (domestic) or (617)801-6888 (international) and using call pass code “36771245”. Forward-Looking Statements This release includes certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All statements in this release, other than statements of historical facts that address estimates of capital spending, prices of oil and gas and company realizations, drilling activities and events or developments that the company expects or believes are forward-looking statements.Although the company believes the expectations expressed in such forward-looking statements are based on reasonable assumptions, such statements are not guarantees of future performance and actual results or developments may differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially from those in forward-looking statements include oil and gas prices, exploitation and exploration successes, actions taken and to be taken by the government as a result of political and economic conditions, continued availability of capital and financing, and general economic, market or business conditions as well as other risk factors described from time to time in the company’s filings with the SEC.The company assumes no obligation to update publicly such forward-looking statements, whether as a result of new information, future events or otherwise. About RAM RAM Energy Resources, Inc. is an independent energy company engaged in the acquisition, exploitation, exploration, and development of oil and gas properties and the marketing of crude oil and natural gas.Company headquarters are in Tulsa, Oklahoma, and its common shares are traded on the Nasdaq under the symbol RAME.For additional information, visit the company website at www.ramenergy.com. 3 RAM Energy Resources, Inc. Consolidated Balance Sheets (in thousands, except share and per share amounts) As of December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ 37 $ Accounts receivable: Oil and natural gas sales, net of allowance of $50 ($50 at December 31, 2009) Joint interest operations, net of allowance of $479 ($641 at December 31, 2009) Other, net of allowance of $48 ($48 at December 31, 2009) Derivative assets - Prepaid expenses Deferred tax asset Inventory Other current assets 4 27 Total current assets PROPERTIES AND EQUIPMENT, AT COST: Proved oil and natural gas properties and equipment, using full cost accounting Other property and equipment Less accumulated depreciation, amortization and impairment Total properties and equipment OTHER ASSETS: Deferred tax asset Deferred loan costs, net of accumulated amortization of $5,012 ($2,924 at December 31, 2009) Other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable: Trade $ $ Oil and natural gas proceeds due others Other Accrued liabilities: Compensation Interest Income taxes Other 10 10 Derivative liabilities - Asset retirement obligations Long-term debt due within one year Total current liabilities DERIVATIVE LIABILITIES LONG-TERM DEBT ASSET RETIREMENT OBLIGATIONS OTHER LONG-TERM LIABILITIES 10 10 COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS' EQUITY (DEFICIT): Common stock, $0.0001 par value, 100,000,000 shares authorized, 82,597,829 and 80,748,674 shares issued, 78,386,983 and 76,951,883 shares outstanding at December 31, 2010 and 2009, respectively 8 8 Additional paid-in capital Treasury stock - 4,210,846 shares (3,796,791 shares at December 31,2009) at cost Accumulated deficit Stockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) $ $ 4 RAM Energy Resources, Inc. Consolidated Statements of Operations (in thousands, except share and per share amounts) Three months ended December 31, Years ended December 31, REVENUES AND OTHER OPERATING INCOME: Oil and natural gas sales Oil Natural gas NGLs Total oil and natural gas sales Realized gains (losses) on derivatives Unrealized gains (losses) on derivatives Other 32 40 Total revenues and other operating income OPERATING EXPENSES: Oil and natural gas production taxes Oil and natural gas production expenses Depreciation and amortization Accretion expense 527 Impairment - - - Share-based compensation 2,179 General and administrative, overhead and other expenses, net of operator's overhead fees Total operating expenses Operating income (loss) OTHER INCOME (EXPENSE): Interest expense Interest income 3 13 27 82 Other income (expense) 28 89 INCOME (LOSS) BEFORE INCOME TAXES INCOME TAX PROVISION (BENEFIT) Net income (loss) BASIC INCOME (LOSS) PER SHARE BASIC WEIGHTED AVERAGE SHARES OUTSTANDING DILUTED INCOME (LOSS) PER SHARE DILUTED WEIGHTED AVERAGE SHARES OUTSTANDING 5 RAM Energy Resources, Inc. Consolidated Statements of Cash Flows (in thousands) Years ended December 31, OPERATING ACTIVITIES: Net income (loss) Adjustments to reconcile net income (loss) to net cash provided by operating activities- Depreciation and amortization Amortization of deferred loan costs Non-cash interest - Accretion expense Impairment - Unrealized (gain) loss on derivatives, net of premium amortization Deferred income tax provision (benefit) Other expense (income) Share-based compensation Loss (gain) on disposal of other property, equipment and subsidiary 35 Undistributed losses on investment - - Changes in operating assets and liabilities, net of acquisitions Accounts receivable Prepaid expenses, inventory and other assets Derivative premiums Accounts payable and proceeds due others Accrued liabilities and other Restricted cash - Income taxes payable 44 Asset retirement obligations Total adjustments Net cash provided by operating activities INVESTING ACTIVITIES: Payments for oil and natural gas properties and equipment Proceeds from sales of oil and natural gas properties Payments for other property and equipment Proceeds from sales of other property and equipment 4 23 Proceeds from sale of subsidiary, net of cash - - Acquisition of Ascent, net of cash acquired - - 35 Other investments - - Net cash provided by (used in) investing activities FINANCING ACTIVITIES: Payments on long-term debt Proceeds from borrowings on long-term debt Payments for deferred loan costs - Stock repurchased Warrants exercised - - Net cash provided by (used in) financing activities DECREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, beginning of year CASH AND CASH EQUIVALENTS, end of year 6 RAM Energy Resources, Inc. Consolidated Statements of Cash Flows (continued) (in thousands) Years ended December 31, SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for income taxes Cash paid for interest DISCLOSURE OF NON CASH INVESTING AND FINANCING ACTIVITIES: Asset retirement obligations Receipt of common stock for settlement of contingent receivable $- $- 7 RAM Energy Resources, Inc. Production by Area Texas Oklahoma Louisiana Other Total Year Ended December31, 2010 Aggregate Net Production Oil (MBbls) 79 35 NGLs (MBbls) 10 - 13 Natural Gas (MMcf) MBoe 73 Year Ended December31, 2009 Aggregate Net Production Oil (MBbls) 83 35 NGLs (MBbls) 15 - 16 Natural Gas (MMcf) MBoe 77 Change in MBoe Percentage Change in MBoe -15.2% -18.7% -6.3% -5.2% -15.0% Texas Oklahoma Louisiana Other Total Three Months Ended December31, 2010 Aggregate Net Production Oil (MBbls) 78 17 9 NGLs (MBbls) 79 3 - 2 84 Natural Gas (MMcf) 34 MBoe 46 17 Three Months Ended December31, 2009 Aggregate Net Production Oil (MBbls) 87 23 8 NGLs (MBbls) 96 3 - 4 Natural Gas (MMcf) 39 MBoe 54 17 Change in MBoe - Percentage Change in MBoe -18.7% -12.2% -14.8% 0.0% -16.4% 8 RAM Energy Resources, Inc. Production and Prices Summary For the Three Months Ended Increase For Year Ended Increase December 31, (Decrease) December 31, (Decrease) % % Production volumes : Oil (MBbls) -15% -13% NGL (MBbls) 84 -18% -10% Natural gas (MMcf) -18% -20% Total (Mboe) -16% -15% Average sale prices received: Oil (per Bbl) 13% 32% NGL (per Bbl) 15% 43% Natural gas (per Mcf) -5% 21% Total per Boe 10% 33% Cash effect of derivative contracts: Oil (per Bbl) 647% -224% NGL (per Bbl) $- $- - $- $- - Natural gas (per Mcf) 13% -92% Total per Boe -1370% -132% Average prices computed after cash effect of settlement of derivative contracts: Oil (per Bbl) -2% 12% NGL (per Bbl) 15% 43% Natural gas (per Mcf) -3% -23% Total per Boe 0% 6% Cash expenses (per Boe): Oil and natural gas production taxes -18% 34% Oil and natural gas production expenses 23% 6% General and administrative 13% 4% Interest 21% 58% Taxes 88% 50% Total per Boe 15% 18% 9 RAM Energy Resources, Inc. Modified EBITDA and Free Cash Flow (non-GAAP measures) (Unaudited) Non-GAAP Financial Measures Modified EBITDA, a non-GAAP measure, is determined by adding the following to net income (loss): interest expense, income taxes, depreciation, amortization, accretion, share-based compensation, impairment charges and unrealized gains or losses on derivative or MTM settlement transactions.Free cash flow is also a non-GAAP measure representing modified EBITDA after adjustments for the cash portion of interest and income taxes.These non-GAAP measures are presented because management believes it is a useful adjunct to cash provided by operating activities under accounting principles generally accepted in the United States (GAAP).These non-GAAP measures are widely accepted as financial indicators of an oil and gas company’s ability to generate cash which is used to internally fund exploration and development activities and fund debt service costs. These non-GAAP measures are not a measure of financial performance under GAAP and should not be considered as an alternative to cash provided (used) by operating, investing, or financing activities as an indicator of cash flows, or as a measure of liquidity. $000s, except per share amounts Qtr Ended Qtr Ended Year Ended Year Ended 12/31/2010 12/31/2009 12/31/2010 12/31/2009 Modified EBITDA: Net income (loss) Plus:Interest expense Plus:PIK interest Plus:Amortization of deferred loan costs Plus:Depreciation, amortization and accretion Plus:Share-based compensation Plus:Income tax provision (benefit) Plus:MTM legal settlement $- $- Plus:Impairment charges $- $- $- Less:Unrealized (gain) loss on derivatives Modified EBITDA Less: Cash paid for interest Cash paid (received) for income tax Free cash flow Weighted average shares outstanding - basic Weighted average shares outstanding - diluted Free cash flow per share - basic Free cash flow per share - diluted
